Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
In re pages 9-11, applicants present the central argument that the system of Haselwander and Lindahl fails to meet the claimed limitation of “the displayed second content being the same as the displayed first video content” because Lindahl’s system teaches a different image alteration effect each time the video is looped.
In response, the examiner respectfully disagrees. Initially, the claim appears to take an initial video file, and decode the initial video file and create a first plurality of video frame and a second plurality of video frames. The claims appear to use the first plurality of video frames and the second plurality of video frames to create a looping file. Therefore, the original content of the initial video is the same in the first plurality and the second plurality of video frames, as they would appear to be the same. The applicants in amending the claims appears to be relying on this portion as their texture switching operation would also appear to make the first plurality of video frames to be indeed different from the second plurality of video frames. Therefore, while the claims are amended it is clear that Lindahl and Haselwander appears to reach the same result. Haselwander allows for the original/initial video file to be copied into two copies (meeting claimed “first plurality of video frames” and “second plurality of video frames”) and Lindahl allows for applying a different texture switching operation to the first plurality of video frames and a different texture to the second plurality of video frames. Therefore, it appears that the prior art rejection of Haselwander combined with Lindahl still appears to teach the independent claims because all of the limitations and the factual analysis reaches to the same result.
In re page 11, applicants argue that Haselwander being combined into Lindahl will render Lindahl unsatisfactory for its state purpose because Haselwander teaches that the displayed is configured so that “a person is unable to perceive the repetition or splice of the looped segment” and that Lindahl appears to change the video upon each repetition.
In response, the examiner respectfully disagrees. While it is noted that Haselwander has its own reasons for looping a video file, the stated portions of Haselwander was used to allow Lindahl to create two copies of the original/initial video. The components of the reason for looping the video file in Haselwander was not relied upon by the examiner. Furthermore, it is the position of the Examiner that neither of said references are considered to teach away from the other as there is an absence of "clear discouragement" of the combination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl et al. (US 2012/0081382) in view of Haselwander (US 9,633,692).
Regarding claims 1, 8 and 15, Lindahl teaches a computer program product comprising a nontransitive storage medium (paragraph 38: software stored on memory), the computer program product including code that, when executed by processing circuitry of a sound rendering computer configured to play back a looping video file (Figs. 1, 4 and 5, system for playing a video looping file), causes the processing circuitry to perform a method, the method comprising:
obtaining (i) a video codec configured to decompress video content of an encoded video looping file (paragraph 95 teaches wherein the decoder 234 decodes the image file 98 (a video file). Paragraph 97 teaches that the video images 134 is a looped video file) and (ii) a player thread by which the video content is rendered (Figs. 1, 4 and 5 and paragraph 97 teaches an image processing logic including a GPU that decodes and renders the looped video file for display 28); 
performing a video decoding operation on the video looping file using the video codec to produce a first plurality of video frames and a second plurality of video frames (Figs. 1, 4 and 5 and paragraph 97 teaches an image processing logic including a GPU that decodes and renders the looped video file for display 28. Paragraph 95 and Fig. 17 teaches a decoder 234 that decodes the video file and furthermore, paragraph 97 teaches that for “each time the video images are looped”, meaning that at the least the second time the video is looped, the image processing logic 30 applies a different set of effects 86 to the video file, thereby rendering a secondary set of video output for display. However, while Lindahl teaches that the video file is received by the decoder, fails to explicitly teach that the video looping file initially received includes at least the first and the second plurality of video frames already looped);
using the player thread to generate a first rendering texture to render and display first video content of the first plurality of video frames in a window of a graphical user interface (GUI) (at least paragraph 97 teaches applying an image alteration effect 86 that meets the claimed “rendering texture”); and 
performing a texture switching operation to cause the player thread to generate a second rendering texture to render and display second video content of the second plurality of video frames in the window of the GUI, the displayed second video content being the same as the displayed first video content (paragraph 97 teaches that when the looped video is played again as part of the loop, “a different image alteration effect 86” is applied to the video images 134).
As discussed above, while Lindahl teaches that the video file is received by the decoder, fails to explicitly teach that the video looping file initially received includes at least the first and the second plurality of video frames already looped.
In an analogous art, Haselwander teaches in an analogous video playback apparatus that an video file for playback includes a first and second plurality of video frames (Figs. 5 and 6 shows an output video file that includes a first video log 50 and the same copy of the video log 50’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Haselwander into the system of Lindahl such that the video images 134 received and decoded by the decoder can utilize the looped video file of Haselwander because such an incorporation allows for the benefit of improving the efficiency of the system by having the video content prepared for further processing.
As to the method of claim 1, claim 15’s system performs the claimed method. Similarly, medium claim 8 is similarly claimed in system claim 15.
Regarding claims 2, 9 and 16, Lindahl teaches the claimed wherein the method further comprises:
obtaining an audio codec configured to decompress audio content of the encoded video looping file (paragraph 95 teaches that the computer 232 performs a full quality version of a determination of an audio property (e.g. frequency analysis) of the audio stream. The audio stream is one that accompanies the video file. To determine the audio property of the audio stream, the channels in the audio stream need to be decompressed);
performing an audio decoding operation on the video looping file using the audio codec to produce a plurality of audio frames (paragraph 95 teaches that the computer 232 performs a full quality version of a determination of an audio property (e.g. frequency analysis) of the audio stream. The audio stream is one that accompanies the video file. The audio stream is therefore decoded to be able to perform the steps of determining audio property of the audio stream);
using the player thread to render audio content of the plurality of audio frames (paragraphs 59, 71 and 95 teaches wherein the audio is played in synchronization with the video file), the audio content including a plurality of audio samples based on a specified sampling rate, each of the plurality of audio samples having a respective timestamp and being associated with a portion of the first video content and a portion of the video second content, the timestamp indicating a time at which an audio sample of the plurality of audio samples is to be played within an audio frame of the plurality of audio frames (since the audio data in paragraphs 59, 71 and 95 is played in synch with the video file, it is understood that the audio data associated with the video file is synchronized in the formats that are discussed in paragraph 57. E.g., H.264/MPEG-4 which typically includes audio and video data that are synchronized with each other in playback. Therefore, the claimed sampling rate and respective timestamps of the audio samples are met by the format of the video and audio file).
Regarding claims 3, 10 and 17, Lindahl teaches the claimed wherein the first video content and the audio content are maintained in sync on different versions of a media device platform (The audio data in paragraphs 59, 71 and 95 is played in synch with the video file, it is understood that the audio data associated with the video file is synchronized in the formats that are discussed in paragraph 57. E.g., H.264/MPEG-4 are format types which typically includes audio and video data that are synchronized with each other in playback. Therefore, the claimed maintaining the video and audio content in sync are met by the playback of the video and audio file, which is always kept in sync, regardless of the different versions of media device platforms).
Regarding claims 4, 11 and 18, Lindahl teaches the claimed wherein the first video content has a beginning portion and an end portion, the audio content includes end audio samples corresponding to the end portion of the first video content, the first plurality of video frames including an end portion corresponding to the end portion of the first video content (as discussed in claims 1, 8 and 15 above, the video file includes the first and second video frames along with audio related to the video file. Therefore the first video content includes a beginning portion and an end portion along with the corresponding audio portions); and
However, while Lindahl teaches a video file with associated audio portions, fails to teach, however, Haselwander also teaches the claimed wherein the method further comprises performing a trimming operation on the end portion of the first plurality of video frames to produce a trimmed end portion of the first plurality of video frames, the trimming operation including adjusting the timestamp of the end audio sample (Figs. 5-6, wherein portions of the end of the first video clip 50 with respect to cut points 62/64 are trimmed). The prior motivation as discussed above is incorporated herein.
Regarding claims 5, 12 and 19, Lindahl teaches the claimed wherein the audio content also includes a beginning portion; and wherein the method further comprises using the beginning portion of the audio content and the end portion of the audio content to identify a timestamp indicating a time at which the texture switching operation is to be performed (as discussed in claims 1, 8 and 15 above, the video file includes the first and second video frames along with audio related to the video file. Therefore the first video content includes a beginning portion and an end portion along with the corresponding beginning and end portions of the audio content as well. The length of the trimmed video file corresponds to the beginning and end portions of the audio data, which is the range of the audio and video data that are repeated with a different image alteration effect 86 each time the video loops).
Regarding claims 6, 13 and 20, Lindahl teaches the claimed wherein the method further comprises: storing the rendered first video content in a cache of a processing unit prior to the first video content being played (paragraph 41).
Regarding claims 7 and 14, Lindahl teaches the claimed wherein the processing unit is a graphical processing unit (GPU) (Fig. 17, GPU 42).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lindahl et al. (US 2012/0081382) in view of Haselwander (US 9,633,692) and further in view of 
Regarding claim 21, while Lindahl and Haselwander both teaches a system wherein video content is edited and looped, fails to explicitly teach the claimed, however, it is well known and old in the art to send a switch request via a thread for a graphical processing unit as taught by Gorchetchnikov teaches where performing the texture switching operation further causes the player thread to send a request to a UI thread that the first rendering texture is switched for the second rendering texture (see paragraph 38 teaches wherein two textures are switched in the GPU and paragraphs 57 and 77 teaches wherein the requests are placed based on the texture switching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Gorchetchnikov into the proposed combination of Lindahl and Haselwander because such an incorporation allows for the benefit of achieving optimal performance (see paragraphs 3-8 of Gorchetchnikov).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481